United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-4048
                                   ___________

Samuel Nehemia,                         *
                                        *
             Petitioner,                *
                                        * Petition for Review of an Order of
      v.                                * the Board of Immigration Appeals.
                                        *
John Ashcroft, Attorney                 *
General of the United States,           * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: March 12, 2004
                                Filed: March 19, 2004
                                 ___________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Samuel Nehemia, a citizen of Ethiopia, petitions for review of an order of the
Board of Immigration Appeals. Nehemia contends that there was not substantial
evidence in the record to support the rejection of his claims for asylum, withholding
of removal, and relief under the Convention Against Torture. He also argues that his
right to procedural due process was violated by the manner in which the immigration
judge conducted the asylum hearing and by the Board's issuance of a brief affirmance.

      The immigration judge found that Nehemia failed to demonstrate past
persecution or a well founded fear or clear probability of future persecution in
Ethiopia on account of his family's connections to the fallen Mengitsu government
or his claimed Eritrean descent. Nehemia presented no evidence of past or future
persecution by the Ethiopian government on account of positions his father and uncle
held under the Mengitsu regime, and he admitted that he knew of no such incidents.
He also offered no documentary evidence to support his claim that his mother had
been born in Eritrea, and her passport indicated her birthplace was Addis Ababa,
Ethiopia. Nehemia provided no satisfactory explanation for this inconsistency or for
his inability to obtain his mother's birth certificate or other evidence to corroborate
his claim as to her birthplace. He also offered no evidence to suggest that he would
be tortured within the meaning of Article III of the Convention Against Torture if
returned to Ethiopia. After reviewing the record, we conclude there was substantial
evidence in the record to support the denial of asylum, withholding of removal, and
relief under the Convention. See Habtemicael v. Ashcroft, 2004 WL 421750, *3 (8th
Cir. 2004).

       There is also no merit to Nehemia's claim that he was denied due process by
the manner in which the immigration judge conducted the asylum hearings or by the
Board's brief opinion. The immigration judge adequately explained all pertinent legal
concepts to Nehemia, questioned him in a fair and impartial manner, and gave him
sufficient time to gather evidence. While an alien's credible testimony alone may be
sufficient to satisfy his burden of proof, see 8 C.F.R. § 208.13(a), Nehemia's rights
were not violated by the request that he document his claimed Eritrean descent,
particularly in light of the contradictory evidence he had presented. The Board's
opinion adequately considered Nehemia's arguments, and we conclude after de novo
review that his due process rights were not violated. See Flores v. Ashcroft, 354 F.3d
727, 729 (8th Cir. 2003).

      Accordingly, we deny the petition.
                     ______________________________




                                         -2-